United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Browdy and Neimark, PLLC1625 K Street NW, Suite 550Washington, DC 20006

In re Application of	 :
     Eli Ken-Dror	                                       :	SUA SPONTE	
Appl. No. 17/464,287	                                       :                   EXERCISE OF
Filed: September 1, 2021	 :          SUPERVISORY REVIEW
Attorney Docket No.                                      	 : 
	KEN-DROR4A	 :	

For: METHOD AND SYSTEM FOR MANAGING COMMUNITIES SEARCH PLATFORM

A sua sponte review of the above-noted application filed has been conducted. As a result, it has been determined that certain errors on the part of the Office have occurred. In particular, it has been determined that the final Office action dated 07/21/2022 was improper. The purpose of this communication is to correct this error and clarify the record.

A review of the file history indicates that the amendment filed 07/05/2022 was filed by the Applicant and is substantially different from the original disclosure previously filed on 09/01/2021. The Examiner should not have sent out a final Office action including a notice of non-compliance. The examiner contacted the applicant informing them of the mailing of a sua sponte decision withdrawing the final Office action and that a subsequent notice of non-compliant amendment would be mailed.

Accordingly, the final Office action mailed on 07/21/2022 is hereby VACATED.

In view of these facts, the final Office action mailed on July 21, 2022 is herein withdrawn. Instead, the examiner will send out a Notice of Non-Compliant Amendment in regards to the amendment filed on 07/05/2022.










Any inquiry regarding this Decision can be directed to Ilana Spar at (571)-270-7537.


/TARIQ R HAFIZ/______________________
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350

/MARC Q JIMENEZ/TC 3600